1
2
3                                                 

4                                                 

5                                                 
                                                  
6
7
8                                UNITED STATES DISTRICT COURT 
9                                CENTRAL DISTRICT OF CALIFORNIA 
10                                                
11
         STEVEN PINKSTON,                                Case No. CV 18‐00569‐GW (SHK) 
12
                                     Petitioner,     
13
                           v.                            ORDER ACCEPTING FINDINGS AND 
14                                                       RECOMMENDATION OF UNITED STATES 
         J. GASTELO, Warden,                             MAGISTRATE JUDGE 
15
                                     Respondent. 
16
                                                      
17
      
18
19           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ 
20   of Habeas Corpus, the records on file, and the Report and Recommendation of 
21   the United States Magistrate Judge.  No objections have been filed.  The Court 
22   accepts the findings and recommendation of the Magistrate Judge.
23           IT IS THEREFORE ORDERED that Judgment be entered: (1) denying the 
24   Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice. 
25    
26    
     Dated: March 14, 2019                                                                   
27                                            HONORABLE GEORGE H. WU 
                                              United States District Judge 
28    
